                        Case 19-03467 Document 2 Filed in TXSB on 05/22/19 Page 1 of 2
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                        DEFENDANTS
DRIVETRAIN, LLC, as Trustee of the Ignite         1st FM LLC
Restaurant Group GUC Trust
ATTORNEYS (Firm Name, Address, and Telephone No.) ATTORNEYS (If Known)
 Michael D. Warner (TX Bar No. 00792304)
 Benjamin L. Wallen (TX Bar No. 24102623)
 Cole Schotz PC
 301 Commerce Street, Suite 1700
 Fort Worth, TX 76102
 Telephone: (817) 810-5250; Facsimile: (817) 810-5255
 Email: mwarner@coleschotz.com; bwallen@coleschotz.com
 PARTY (Check One Box Only)                                                      PARTY (Check One Box Only)
 Debtor                  U.S. Trustee/Bankruptcy Admin                             Debtor                  U.S. Trustee/Bankruptcy Admin
 Creditor                Other                                                     Creditor                Other
: Trustee                                                                          Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
    Avoidance and recovery of preferential transfers (11 U.S.C. §§ 547 & 550); preservation of preferential transfers
    (11 U.S.C. § 551)

                                                                       NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 70 01( 1) – Recovery of Money/Property                                  FRBP 70 01(6) – Dischargeability (continued)
   11-Recovery of money/propert y - §542 turnover of property                      61 -Dischargeability- §523(a)(5 ), domestic support
:12-Recovery of money/property - §547 preference                                  68-Dischargeability - §523(a)(6), willful and malicious injury
   13-Recovery of money/property - §548 fraudulent transfer                        63-Dischargeability - §523(a)(8), student loan
   14-Recovery of money/property - other                                           64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                       (other than domestic support)
                                                                                    6 5 -Dischargeability - other
    FRBP 70 01 (2) – Validity, Priority or Extent of Lien
   21-Validity, priority or extent of lien or other interest in property
                                                                                 FRBP 70 01(7) – Injunctive Relief
    FRBP 7001( 3) – Approval of Sale of Property                                   71 -Injunctive relief- imposition of stay
   31-Approval of sale of property of estate and of a co-owner - §363(h)           72-Injunctive relief - other

    FRBP 7001(4 ) – Objection/ Revocation of Discharge                           FRBP 70 01(8) Subordination of Claim or Interest
   41-Objection/re vocation of discharge - §727(c),(d),(e)                         81 -Subordination of claim or interest


    FRBP 7001(5) – Revocation of Confirmation                                    FRBP 70 01(9) Declaratory Judgment
   51-Revocation of confirmation                                                   91 -Declaratory judgment


    FRBP 7001(6) – Dischargeability                                              FRBP 70 01(10) Deter mi nation of Remove d Act ion
   6 6 -Dischargeability - §523(a)(1),(14),(14A) priority tax claims               01 -Determination of removed claim or cause
   62-Dischargeability - §523(a)(2), false pretenses, false representation,
         actual fraud                                                            Other
                                                                                    SS-SIPA Case - 15 U.S.C. §§78aaa et.seq.
   67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny
                                                                                    02-Other (e.g. other actions that would have been brought in state court
                       (continued next column)                                          if unrelated to bankruptcy case)



   Check if this case involves a substantive issue of state law                    Check if this is asserted to be a class action under FRCP 23
   Check if a jury trial is demanded in complaint                                : Demand $51,321.48
 Other Relief Sought




DOCS_LA:321883.2 40162/004                                                                                                          American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
DOCS_LA:322100.1 40162/003
                   Case 19-03467 Document 2 Filed in TXSB on 05/22/19 Page 2 of 2
  B1040 (FORM 1040) (12/15)

                BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
 NAME OF DEBTOR                                BANKRUPTCY CASE NO.
 IGNITE RESTAURANT GROUP, INC., et al.          17-33550 (DRJ)
 DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                    NAME OF JUDGE
 Southern District of Texas                                            Houston Division                   Hon. David R. Jones
                                 RELATED ADVERSARY PROCEEDING (IF ANY)
 PLAINTIFF                                 DEFENDANT                                                      ADVERSARY
 DRIVETRAIN, LLC, as Trustee of the Ignite                                                                PROCEEDING NO.
 Restaurant Group GUC Trust
 DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                    NAME OF JUDGE
 Southern District of Texas                                            Houston Division
 SIGNATURE OF ATTORNEY (OR PLAINTIFF)
 COLE SCHOTZ PC

  /s/ Michael D. Warner

DATE:                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

             May 22, 2019                                                 Michael D. Warner



                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of
  pleadings or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is
  largely self-explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented
  by an attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.




DOCS_LA:321883.2 40162/004                                                                                         American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
DOCS_LA:322100.1 40162/003
